The writ of certiorari in this case was granted to review an order of the Civil Service Commission of this state bearing date August 1st, 1944, relative to the case of Edward R. Klauss. So far as pertinent, the order was as follows: "that the application of Edward R. Klauss for further hearing on his dismissal as Patrolman, Police Department, Department of Public Safety, Irvington, effective January 4th, 1944, heard on appeal by this Commission on April 27th, 1944, and upon which this commission made and published its ruling on June 27th, 1944, be and the same is hereby denied."
Written charges were preferred against Klauss. He was duly tried and found guilty. He appealed to the Civil Service Commission. His counsel submitted the case on the testimony taken below. The dismissal was affirmed. He thereafter petitioned the Commission to reopen the case because it had failed to hear witnesses, receive all competent evidence, and lastly that his attorney was not authorized to submit the case on the record below. *Page 435 
The prosecutor has nothing to complain of save the action of his attorney. He was present, he could have spoken up but he let the case go in. Confronted by an adverse decision he sought a rehearing. There must be an end of all things. Certainly, an attorney may stipulate the evidence in an appeal. It is frequently done. The reopening of a case once heard rests in the sound discretion of the Civil Service Commission. There is nothing before us to show an abuse of such action.
We have, however, examined the original charges, the summary of the proofs and determination by the Director of Public Safety respecting them, and it is clear to us that the action taken by him was in all respects proper.
The writ will be dismissed, with costs.